
	
		II
		110th CONGRESS
		1st Session
		S. 728
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Domenici introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Secretary of the Army to carry out
		  restoration projects along the Middle Rio Grande.
	
	
		1.FindingsCongress finds that—
			(1)the Middle Rio
			 Grande bosque is—
				(A)a unique riparian
			 forest along the Middle Rio Grande in New Mexico;
				(B)the largest
			 continuous cottonwood forest in the Southwest;
				(C)one of the oldest
			 continuously inhabited areas in the United States;
				(D)home to portions
			 of 6 pueblos; and
				(E)a critical flyway
			 and wintering ground for migratory birds;
				(2)the portion of
			 the Middle Rio Grande adjacent to the Middle Rio Grande bosque provides water
			 to many people in the State of New Mexico;
			(3)the Middle Rio
			 Grande bosque should be maintained in a manner that protects endangered species
			 and the flow of the Middle Rio Grande while making the Middle Rio Grande bosque
			 more accessible to the public;
			(4)environmental
			 restoration is an important part of the mission of the Corps of Engineers;
			 and
			(5)the Corps of
			 Engineers should reestablish, where feasible, the hydrologic connection between
			 the Middle Rio Grande and the Middle Rio Grande bosque to ensure the permanent
			 healthy growth of vegetation native to the Middle Rio Grande bosque.
			2.DefinitionsIn this Act:
			(1)Middle rio
			 grandeThe term Middle Rio Grande means the portion
			 of the Rio Grande from Cochiti Dam to the headwaters of Elephant Butte
			 Reservoir, in the State of New Mexico.
			(2)Restoration
			 projectThe term
			 restoration project means a project carried out under this Act
			 that will produce, consistent with other Federal programs, projects, and
			 activities, immediate and substantial ecosystem restoration, preservation,
			 recreation, and protection benefits.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Army.
			3.Middle Rio
			 Grande restoration
			(a)Restoration
			 projectsThe Secretary shall carry out restoration projects along
			 the Middle Rio Grande.
			(b)Project
			 selection
				(1)In
			 generalThe Secretary may select restoration projects in the
			 Middle Rio Grande based on feasibility studies.
				(2)Use of existing
			 studies and plansIn carrying out subsection (a), the Secretary
			 shall use, to the maximum extent practicable, studies and plans in existence on
			 the date of enactment of this Act to identify the needs and priorities for
			 restoration projects.
				(c)Local
			 participationIn carrying out this Act, the Secretary shall
			 consult with—
				(1)the Middle Rio
			 Grande Endangered Species Act Collaborative Program; and
				(2)the Bosque
			 Improvement Group of the Middle Rio Grande Bosque Initiative.
				(d)Cost
			 sharing
				(1)Cost-sharing
			 agreementBefore carrying out any restoration project under this
			 Act, the Secretary shall enter into an agreement with the non-Federal interests
			 that shall require the non-Federal interests—
					(A)to pay 25 percent
			 of the total costs of the restoration project through in-kind services or
			 direct cash contributions, including the cost of providing necessary land,
			 easements, rights-of-way, relocations, and disposal sites;
					(B)to pay 100
			 percent of the operation, maintenance, repair, replacement, and rehabilitation
			 costs associated with the restoration project that are incurred after the date
			 of enactment of this Act; and
					(C)to hold the
			 United States harmless for any claim or damage that may arise from the
			 negligence of the Federal Government or a contractor of the Federal
			 Government.
					(2)Non-Federal
			 interestsNotwithstanding section 221 of the Flood Control Act of
			 1970 (42 U.S.C. 1962d–5b), a non-Federal interest carrying out a restoration
			 project under this Act may include a nonprofit entity.
				(3)Recreational
			 features
					(A)In
			 generalAny recreational features included as part of a
			 restoration project shall comprise not more that 30 percent of the total
			 project cost.
					(B)Non-federal
			 fundingThe full cost of any recreational features included as
			 part of a restoration project in excess of the amount described in subparagraph
			 (A) shall be paid by the non-Federal interests.
					(4)CreditThe
			 non-Federal interests shall receive credit toward the non-Federal share of the
			 cost of design or construction activities carried out by the non-Federal
			 interests (including activities carried out before the execution of the
			 cooperation agreement for a restoration project) if the Secretary determines
			 that the work performed by the non-Federal interest is integral to the
			 project.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$10,000,000 for
			 fiscal year 2007; and
			(2)such sums as are
			 necessary for each of fiscal years 2008 through 2016.
			
